 470DECISIONSOF NATIONAL LABOR RELATIONS BOARDED TAUSSIG,INC.andINTERNATIONAL ASSOCIATION OFMACHINISTS,AFL. Case No.15-CA-582.April 23, 1954DECISION AND ORDEROn October 30, 1953,Trial Examiner James A.Shaw issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto. TheTrial Examiner also found that the Respondent hadnot engagedin certain other allegedunfair labor practices and recommendeda dismissal of those allegations.Thereafter,the Respondentfiled exceptions and a supporting brief.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report,the exceptions and brief,and the entire record in the case,and hereby adopts the find-ings conclusions,and recommendations of the Trial Examiner.ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act as amended, theNational Labor Relations Board hereby orders that the Respond-ent, Ed Taussig, Inc., Lake Charles,Louisiana,andits agents,successors,and assigns,shall:1.Cease and desist from:(a) Dominating or interfering with the administration of Em-ployee-Management Committee,Ed Taus sig,Inc., or the forma-tion or administration of any other labor organization, andfrom contributing support to it or to any other labor organiza-tion,and from otherwise interfering with the representationof its employees through a labor organization of their ownchoosing.( b ) R e c o g n i z i n g Employee-Management Committee, EdTaussig, Inc., or any successor thereto, as the representativeof any of its employees for the purpose of dealing with theRespondent concerning grievances,labor disputes,wages, ratesof pay,hours of employment,or other conditions of employment.2.Take the following affirmative action,which the Boardfinds will effectuate the policies of the Act:(a)Withdraw all recognition from Employee-ManagementCommittee, Ed Taussig,Inc., as the representative of any ofits employees for the purpose of dealing with the said Respond-ent concerning grievances,labor disputes,wages, rates of pay,hours of employment,or other conditions of employment, andcompletely disestablish said organization as such representa-tive.108 NLRB No. 82. ED TAUSSIG,INC.471(b) Post at its operations in Lake Charles, Louisiana, copiesof the notice attached to the Intermediate Report. i Copies ofsaid notice, to be furnished by the Regional Director for theFifteenth Region, shall, after being duly signed by a representa-tive of Respondent, be posted by the Respondent immediatelyupon receipt thereof, and maintained by it for sixty (60) con-secutive days thereafter in conspicuous places, including allplaceswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that such notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Director for the Fifteenth Region, inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint, insofar as italleges that the Respondent has violated the Act by conductother than that found to be violative herein, be, and it herebyis dismissed.I This notice shall be amended by substituting for the words, "The Recommendations ofa Trial Examiner," the words "A Decision and Order." In the event that this order is en-forced by a decree of a United States Court of Appeals, the notice shall be further amendedby substituting for the words "Pursuant to a Decision and Order" the words "Pursuant toa Decree of a United States Court of Appeals, Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEUpon a charge filed February 25, 1953, by International Association of Machinists, AFL,herein called the Union, the General Counsel of the National Labor Relations Board, hereincalled the General Counsel and the Board, issued his complaint and notice of hearing thereonagainst Ed Taussig, Inc., Lake Charles, Louisiana, herein called the Respondent,allegingviolations of Section 8 (a) (1) and (2) and Section 2 (6) and (7) of the Act.Copies of the charge, the complaint, and notice of hearing thereon were duly served uponthe Respondent and the UnionWith respect to the unfair labor practices, the complaint alleged in substance that the Re-spondent: (1) On or about January 7, 1953, initiated, formed, sponsored, and promoted the"Employment-Management Committee, Ed Taussig, Inc ," or "Employees' Committee,"among its employees and thereafter has assisted, dominated, contributed to the support of,and interfered with the administration of said Employee-Management Committee, Ed Taussig,Inc , and Employees' Committee, (2) on or about February 16, 1953, by President Ed Taussig,threatened and warned employees that it was spying upon and keeping under surveillance theUnion members and their activities, and (3) that by the acts described above the Respondenthas engaged in and is engaging in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (2) and Section 2 (6) and (7) of the ActRespondent duly filed an answer in which it admitted certain jurisdictional facts and alle-gations in the complaint as regards its corporate structure and its volume of business for astated period but denied that it was engaged in commerce within the meaning of the Act. Itfurther denied the commission of any of the alleged unfair labor practices.Pursuant to notice a hearing was held on August 24 and 25, 1953, before the undersigned,the duly designated Trial Examiner at Lake Charles, Louisiana. The General Counsel andtheRespondent were represented by counsel, and the Union by lay representatives. Fullopportunitywas granted the parties- to be heard, to examine and cross-examine witnesses,and to introduce evidence pertinent, to the issues. At the onset of the hearing the GeneralCounsel's representative i moved to withdraw the allegation in the complaint alleging that'Hereinafter referred to as the General Counsel. 472DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Respondent by its President Ed Taussig, on or about February 16, 1953, threatened andwarned employees that it was spying upon and keeping under surveillance the Union membersand their activities, on the grounds that he was unable to prove the allegation by substantialevidence. At the same time he apologized to the Respondent's representatives on the recordfor havinginserted such an allegationin the complaint in the firstinstance.The motion towithdraw was granted by the undersigned. With the granting of this motion there remainedfor consideration in this proceeding but one alleged violation of-the Act by the Respondent.However, shortly after the above-described motion to withdraw was disposed of, the GeneralCounselmoved to amend his complaint to the following extent, "Respondent on or aboutDecember 18, 1952, by President Ed Taussig, interrogated and questioned employees con-cerning their activities for and on behalf of the Union." The motion to amend was grantedby the undersigned. At thesame timethe Respondent was permitted to amend its answerdenying the allegation. Thereafter, during the course of the hearing, the General Counselagainmoved to amend his complaint to add an additional allegation to the effect "that theRespondenton or about January 2, or 3, 1953, by Service Mallager, Abrahams, offered apromise of benefit to the employees if they would not engage in union and concerted activity;further, thata promiseof benefit was-made to cause certain employees to keep the Unionout.That is the extent of the amendment." After due consideration the undersigned grantedthismotionto amend,and at the same time permitted the Respondent to amend its answerdenyingthe allegation.At the close of the hearing the General Counsel moved to conform the pleadings to theproof as regardsminor matters, such as names, dates, and the like The motioii was grantedby theundersignedwithout objection. At the same time counsel for the Respondent moved todismiss the complaint in its entirety on the theory that the General Counsel had failed toprove hiscaseby a preponderance of the evidence. Ruling thereon was reserved by theundersigned. It is hereby denied forreasonswhich will be apparent hereinafter. After theabove motionsweredisposed of the General Counsel and counsel for the Respondent arguedorally before theundersignedin support of their respective positions. Thereafter, they wereadvised of their right to file with the undersignedproposedfindings of fact, conclusions oflaw, and briefs in support thereof. A brief was received from counsel for the Respondent onor about September 30, 1953, and has been duly considered by the undersigned.Upon theentirerecord in the case and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTIn its answer, and at the hearing herein by way of a stipulation, the Respondent concededthe following facts as regards its business: It is a Louisiana corporation maintaining itsprincipal office and place of business at Lake Charles, Louisiana, (2) it is engaged in sellingand servicing new and used cars and trucks under a standard franchise granted by the FordMotor Company; (3) its so-called "franchise" from the Ford Motor Company is not exclusivein the area in which it sells and services Ford products (that is that others may likewiseengage in and enter into contractual relations with said Ford Motor Company for the saleand servicing of Ford products in the area now serviced by it); (4) the conduct of its businessis under its exclusive control; (5) during the year 1952 it purchased automobiles, parts, andtrucks valued in excess of $ 1,000,000, of which approximately 50 percent was purchased andshipped to it at its place of business in Lake Charles, Louisiana, from points outside theState of Louisiana, and (6) its total sales during the year 1952 were in excess of $1,000,000,approximately 5 percent of which was made to points outside the State of Louisiana.The Respondent contends that in spite of the volume of its business it nevertheless isengaged in an enterprise that is essentially intrastate and local in character and consequentlyitseffect on interstate commerce is neglible and of such a nature that it does not warrant theBoard's assertion of jurisdiction. In support of its position it relies primarily upon N. L. R B.v.Bill Daniels, et al , 202 F. 2d 579 (C A. 6). In that case the court of appeals denied en-forcement of the Board's order, on the theory that the business involved in those particularcases were essentially local in character and not subject to the jurisdiction of the Board. Aperusual of the court's opinion clearly shows that the commerce facts involved therein areentirely different from those involved in the instant case. There, the automobile dealers in-volved were engaged in business within the State of Michigan, and purchased and sold their ED TAUSSIG, INC.47 3merchandise therein. Here, it is admitted that approximately $ 500,000 of the Respondent'spurchases, during the year 1952, originated outside the State of Louisiana, and that approxi-mately $ 50,000 of its total sales during the same period were made outside the State ofLouisiana.Clearly the admitted volume of the Respondent's business meet the standardsset by the Board in cases of this nature, and as enunciated in its Fifteenth Annual Report 2Moreover the Board has previously asserted juridiction over the Respondent's operationsinCase No. 15-RC-689. In the circumstances the undersigned finds that the Respondentherein,Ed Taussig, Inc., Lake Charles, Louisiana, is engaged in commece within themeaning of Section 2 (6) and (7) of the Act.ILTHE LABOR ORGANIZATIONSINVOLVEDInternational Association of Machinists,AFL, is alabor organizationwithinthe meaningof Section 2 (5) of the Act.The complaint alleges and the answer denies that the "Employee-Management Committee,Ed Taussig,Inc.," or"Employees'Committee,"is a labor organization within the meaningof the Act.For reasonswhich willbe apparent hereinafter the undersigned now finds thatthe true name of this organization is the "Employee-Management Committee,Ed Taussig,Inc.,"and that it likewise is a labor organization within the meaning of Section2 (5) of theAct.III.THE UNFAIR LABOR PRACTICESA. The alleged violation of Section 8 (a) (2) and (1) of the ActAt the onset of the hearing herein the General Counsel requested the undersigned to takejudicial notice of the Board's findings in Ed Taussig,Inc., and International Association ofMachinists, AFL, Case No. 15-RC-689. As indicated by the style of case in its caption thiswas a representation, or what is technically known as a proceeding for "Certification ofRepresentatives,"of Respondent's employees for purposes of collective bargaining,pursuantto Section 9 (a) and (c) of the Act There being no objection from counsel for the Respondentto the request, the undersigned granted it and agreed to consider it for "background" purposesin this proceeding. As the case proceeded it became obvious that the reception of the GeneralCounsel's request as regards Case No. 15-RC-689, was most helpful to all concerned inunderstanding the issues raised by the allegation in the complaint that the Respondent had en-gaged in conduct violative of Section 8 (a) (2) ofthe Act. Inpassing, the undersigned desiresto state that this is the sort of material that quite rightly may be called and used as "back-ground" since it goes to explain much of the Respondent's subsequent conduct. As the under-signed sees it,"background"evidence serves a useful purpose on many occasions,but likeso many "privileges" may be abused and become a source of irritation between the partiesover matters that in the final analysis are meaningless in law, (since they cannot be a pred-icate for a finding of fact) and insistence on its admissibility actually obstructs the accom-plishment of the stated purpose of the Act, which is to encourage industrial peace and elimi-nate the causes of "industrial strike." 3The record clearly shows that for many years before the Union herein filed its petition inCase No. 15-RC-689, the mechanics or service employees of the Respondent had been repre-sented for the purpose of collective bargaining by the Louisiana Automobile Workers'Association, a local association of mechanics and auto repairmen. At the time the above pe-tition was filed this organization had a contract with the Respondent which was due to expireon or about June 1, 1952.Pursuant to the petition filed by the Union herein the Board conducted a hearing in thematter at Lake Charles, Louisiana, on April 15, 1952. Thereafter, on May 22, 1952, the Boardissued its Decision and Direction of Election In its Decision the Board found that the followinggroup of employees constituted a unit appropriate for the purposes of collective bargaining2 See also N L. R. B. v. Howell Chevrolet Company, 204 F 2d 79 (C A. 9), and casescited therein; Tate Chevrolet Company, 106 NLRB 64.3Itwas for precisely this reason that the undersigned rejected certain offers of testimonyby the General Counsel at the hearing herein, that admittedly involved incidents that werebarred by the provisions of Section 10 (b) of the Act, and consequently could not have beenthe basis of findings of unfair labor practices. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll service department employees of the Employer at its Lake Charles, Louisiana.sales and service establishment, including parts or counter men, mechanics, usedcar lot mechanics, body and paint men and their helpers, radiator men, wrecker drivers,batterymen, tower operator, glass men, radio men, wash and grease rack men, andjanitors and porters,and excluding traveling parts-department salesmen,office clericalemployees,service managers,assistant service managers,parts managers and assist-ants,parts salesmanager, service station employees, new and used car salesmen,professional employees, guards, watchmen, and all supervisors as defined in the Act.Pursuant to the Board's direction of election the Regional Director for the Fifteenth Regionconducted an election among the Respondent's employees in the above-found appropriateunit on June 10, 1952. The tally of ballots shows the following results of the election:TALLY OF BALLOTS-The undersigned agent of the Regional Director certifies that the results of thetabulation of ballots cast in the election held in the above case, and concluded on thedate indicated above,were asfollows:1.Approximate number of eligible voters632.Void ballots03.Votes cast for304.Votes cast for25.Votes cast for6Votes cast against participating labororganization(s)237.Valid votes counted(sum of 3, 4, 5, and 6558Challenged ballots89.Valid votes counted plus challenged ballots(sum of 7 and 8)6310.Challenges are (not)sufficient in numberto affect the results of the election.11.A majorityof the valid votes has(not) beencast forAnyChoiceAs indicated above the results of the election were not decisive in view of the eight chal-lenged ballots. As a result the Regional Director ordered a hearing to be had on this question.Pursuant to the Regional Director's order a hearing on the challenged ballots was held atLake Charles, Louisiana, on September 24 and 25, 1952.As a result of the hearing on challenged ballots the Board ordered a runoff election todetermine the question concerning representation. The election was held on January 6, 1953.The results were as follows: 16 votes for the IAM, the Union herein, 24 votes for no union,and 2 ballots were challenged On January 14, 1953, the Board certified the results of theelection.At no time between the filing of the petition for certification of representatives onFebruary 28, 1952, and the Board's final certification of the results of the election on January14, 1953, did the Union file any objections to .the conduct of the election or in any other mannercharge the Respondent herein with the commission of any unfair labor practices.Itwas in the light of the "background" described above that the events with which we areconcerned herein occurred.As the undersigned sees it there is little if any dispute as regards the Respondent's rolein the initiation, sponsorship, and support of the "Employee-Management Committee, EdTaussig, Inc."The uncontradicted and undenied testimony in the record by witnesses called on behalf ofboth the General Counsel and the Respondent clearly shows that Ed Taussig, the Respondent'spresident, was the moving personality behind the creation of the organization. According toTaussig, he felt that with the rejection of the employees in the service department of theUnion that it would be a good idea for all of the employees to have some sort of a repre-sentation plan to present their problems as a group to top management,and yet at the sametime not interfere with the right of the individual employee to privately discuss his problemswith either himself or other members of the Respondent's top hierarchy of management. Overthe years he had heard several of the rank-and-file employees speak favorably of such a plan ED TAUSSIG, INC.47 5With this in mind he met with the department heads and discussed the formation of some sortof an organization for this purpose. The upshot of this meeting was to the effect that Taussigwould present his ideas to the employees themselves and thus learn what they thought of theidea. Accordingly, he met with the employees in each department separately and outlined tothem his ideas in this regard. At the time he read to them from notes he had prepared onthe subject, some of which were his own ideas and some were gleaned from his conversationswith several of the employees over the years. At each of thesemeetingsno supervisory em-ployees of the departments concerned were present.He told the employees that he wouldappreciate their comments, and some few took advantage of his offer and made helpfulsuggestions. At the close of each meeting with the employees he would ask those present ifthey had an objection to the formation and installation of such a plan. Since none of the em-ployees lodged objections the Respondent then proceeded to put the plan into effect. Theformal compilation of Taussig's ideas and the suggestions made by the department heads wasleft toMr. Robert Wheeler, the office manager. Wheeler dictated them to his secretary,Mrs. Lois Fuqua. At the same time the procedure for electing representatives of the variousdepartments was embodied into the proposed plan. Mrs. Fuqua then took the plan to a localprinter and had approximately 150 copies printed at the Respondent's expense. They werelater turned over to the department heads for distribution to the employees under theirsupervision. Since the plan speaks for itself, and quite frankly is a controlling factor in theundersigned's ultimate disposal of the issues herein, he attaches it hereto in its entiretyas "Appendix A."Even though the undersigned has made the plan as a whole a part of this report neverthe-less he feels that it is necessary to insext certain excerpts therefrom from time to timeherein to either clarify or emphasize pertinent sections of his report. Consequently this willbe done hereinafter.That the plan itself was initiated by the Respondent is clearly shown in the introductoryparagraph of the document distributed to the employes, and attached hereto as "Appendix A."It reads as follows:INTRODUCTION: In order to foster better relationship between the Employees andManagement of Ed Taussig, Inc., it has been recommended by the Department Headsof this firm that an Employee-Management Committee be set up, and function withthe purpose in mind to have better working conditions as well as better working re-lationship among all the employees of our firm, and create and foster a better type ofunderstanding among all of us.Itwas the recommendation of the Department Heads that the following Departmentshave one(1) person, other than a Department Head or Supervisor,elected by his fellowemployees in his Department;and, that person represent his Department for a periodof four (4) or eight (8) months, as should be the wishes of the Committee.Pursuant to the instructionsset forth in the printed copies of the plan,elections were heldamong the employees to select representatives from the various departments. The ballotswere typed and stenciled by Mrs. Fuqua, and distributed by her to the employees at the timethey voted. The election was conducted onJanuary28, 1953. Each department voted in accord-ance with the prearranged plan as set forth in "Appendix A." Each ballot contained thenamesof all the employees in each of the five departments. The vote was by secret ballot. There isno evidence showing that the Respondent interfered with the conduct of the election, or thatany supervisory employees took anactiveinterest in the election process, except that JohnAbrahams, manager of the service department, assisted Mrs. Fuqua when the employeesin his department voted.Shortly after the representatives from the various departments were chosen, they metwith the following representatives of management, President Ed Taussig and Vice-Presidentand General Manager Garland Mahaffey. Since then the representatives have met regularlyeachmonth and discussed and disposed of various problems concerning wages, hours, andother conditions of employment. Among the issues that were discussed and disposed of werethe following: (1) A change in the vacation plan; (2) the establishment of a $ 60 per weekminimum wage for the service employees; (3) an agreement with the Respondent as regardsthe purchase of coveralls and uniforms used by the mechanics; and (4) the settlement ofindividual grievances lodged with the department representatives by the various employees.The record shows that the "Employee-Management Committee, Ed Taussig, Inc.," here-inafter called the Committee, is an extremely informal organization. For example, it has 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDneither a constitution nor bylaws; there are no elective officers, and no initiation fees ordues are required from the employees. As the undersigned sees it, the membership consistsof all employees of the Respondent, regardless of their duties and job classification. More-over, there is no evidence of formal contractual relations between the parties.Conclusionsas Regardsthe Alleged Violation of Section 8 (a) (2)From all of the foregoing, particularly the plain language of the plan as evidenced inAppendix A. the undersigned is convinced that the Respondent by and through its president,Ed Taussig, in particular, initiated, formed, sponsored, and promoted the "EmployeesManagement Committee, Ed Taussig, Inc.," and since its formation has assisted, dominated,contributed to the support of and interfered with, its administration, and has thereby en-gaged in unfair labor practices within the meaning of Section 8 (a) (2) and (1) of the Act.The undersigned is not unmindful of the total lack of substantial evidence to the effectthat the Respondent has engaged in any other unfair labor practices, and that as far as thisrecord is concerned has never in any other manner interfered with the rights of its em-ployees as guaranteed them in Section 7 of the Act.4 Moreover, the undersigned is convincedthat President Taussig was motivated by a sincere desire to deal fairly with the employeeswhen he engaged in the above-described conduct. Nevertheless, the Respondent by its conductinvaded a field of activity that is exclusively reserved for its employees, and the Board andthe courts in a long line of decisions, too numerous to encumber this report with endlessexcerpts therefrom, have held that such conduct and the activities described above areviolative of the Act.5 Here the Respondent actually initiated and sponsored the establish-ment of the committee, as the testimony of Taussig himself clearly shows. He arranged themeetings and in his talks to the employees not only suggested the formation of the committee,but its modus operandi as well. Moreover, and in some respects of the utmost importance,isthe fact that the acceptance or rejection of the plan was not left to the employees by anaffirmative vote, but was by way of negative approval, that is they were given the choice ofeither expressing their disapproval, if any, after Taussig had submitted his proposal, orexpressing their approval by their silence. Realistically approaching such a proposition theundersigned is convinced that in the circumstances described above the employees had littleifany chance to express freely their true feelings in this regard; it is reasonable to inferthat when the position of the parties is taken into consideration, then silent approval was tobe expected.True, the support given the committee was negligible from a financial standpoint, but"support" may be expressed by other "tokens," such as meeting places, stenographic help,and the like, all of which are indicia of support and are present here. Meager as the Re-spondent's tangible support was, nevertheless it was "support" within the meaning of theAct, and the undersigned so finds.Upon all of the foregoing the undersigned finds that by the conduct described above, theRespondent herein engaged in unfair labor practices within the meaning of Section 8 (a) (2)of the Act. He also finds that such conduct itself was independently violative of Section 8 (a)(1) of the Act.In section II, above, the undersigned intimated that he would comment further as regards hisfinding that the "Employee-Management Committee, Ed Taussig, Inc." was a labor organiza-tion within the meaning of Section 2 (5) of the Act. It is clear from the findings made immedi-ately above that the "Committee" dealt with the Respondent on various questions concerningwages, hours, and other conditions of employment. Moreover, it is also abundantly clear thatitwas formed for precisely that purpose. Without more ado the undersigned reaffirms andreiterates here his finding that the "Employee-Management Committee, Ed Taussig, Inc.,"is a labor organization within the meaning of Section 2 (5) of the Act.B.Alleged independent violations of Section 8 (a) (1)of the ActAs indicated above the GeneralCounselat the hearing herein orally offered 2 "eleventhhour" amendments to his complaintin which healleged 2 separate and independent violations4See infra.5 To cite but a few, see N. L. R. B. v. Arrowhead RubberCo., 146 F.2d 749(C. A. 5);N L. R. B.v.Red Arrow Freight Lines,Inc., 180 F.2d 585(C. A 5), certiorari denied340 U. S 823. ED TAUSSIG, INC.477of Section 8 (a) (1) of the Act, which were allowed by the undersigned. Each will be disposedof below.The first of these amendments offered by the General Counsel was to the effect that theRespondent by its President Ed Taussig interrogated its employees concerning their Unionactivities.In support of this allegation the General Counsel offered the testimony of one BernardRicketts, a former employee of the Respondent. According to Ricketts he had a conversationwith President Taussig, sometime before Christmas 1952, in which Taussig askedhim "...how I stood and at the time I told him I was with him" and that Taussig then said, "That isfine,"and walked away.The record shows that at the time the conversation allegedly tookplace that there was considerable talk around the service department about the runoff elec-tionwhich was to be conducted by the Board among the employees in the appropriate uniton January 6, 1953.On cross-examination Ricketts used somewhat different phraseology in his account of hisalleged conversation with Taussig. His version then was that Taussig said,"Are you withme," and that he replied, "I am on your side, Yes, sir." He further testified that Taussig atno time during the course of the conversation specifically mentioned either the union or thecoming runoff election.Taussig flatly denied that he had any such conversation with Ricketts.On cross-examination it was developed that Ricketts, while he was an employee of theRespondent,was the source of considerable trouble and irritation not only to the officials oftheCompany, including Taussig, but to the other employees as well. As a matter of factRicketts readily admitted that he himself was concerned with his mental condition and hadgone to the officials of the Respondent for advice in this regard.Moreover,he felt so con-cerned about his condition that he sought the advice and services of a psychiatrist in an effortto alleviate his troubles.What his troubles or eccentricities were the undersigned has noway of ascertaining nor would he attempt to do so, since he is not a psychiatrist, and notqualified to render an opinion in such matters.From what the undersigned gleans fromRicketts'testimony he was obsessed with the idea that the Respondent was "gyping" himout of his rightful earnings. He worked on a commission basis, and frequently would get intoarguments not only with his superiors but with his fellow workers as well as regards thework he performed on cars assigned him for wheel adjustment.From the foregoing it is obvious that two serious questions are posed for the undersigned'sconsideration. First, the question of credibility, in view of Taussig's denial that he had anysuch conversation with Ricketts. The undersigned saw both witnesses and from their demeanoris inclined to credit Taussig's denial that he had such a conversation with Ricketts. Taussigtestified at considerable length at the hearing herein and he impressed the undersigned withhis frankness and his admissions concerning matters that were adverse to his interest. Healso impressed the undersigned as an intelligent and astute person.It is inconceivable thathe would single out Ricketts alone amongst the approximately 60 employees in the appropriateunit and interrogate him in the mode and manner described above, particularly in view of thefact that he well knew at the time the conversation allegedly took place that Ricketts was notonly a "problem" for the psychiatrists but the cause of considerable annoyance to himselfand other officials of the Respondent. Such conduct is at odds with the undersigned's im-pression of Taussig,and completely "out of character," so to speak.Ricketts on the other hand impressed the undersigned as a disgruntled sort of an individual,with a tendency to forget material matters, particularly on cross-examination. Though he didnot impress the undersigned as a willfully dishonest witness, he did nevertheless leave theimpression that he was not sure himself as to just what was said in the conversation at issue.For example,he gave one version as to the subject matter on direct and another cross-exami-nation,either of which'mightbe construed as having opposite meanings. In resolving the credi-bility issue, the undersigned cannot ignore the fact that the allegation in the complaint uponwhich this issue is raised is the only contention made by the General Counsel that PresidentTaussig personally engaged in unfair labor practices of this nature(assuming the under-signed would infer that if such statements were actually made they amounted to interrogationof Ricketts) either before the Board election or thereafter. When this fact is taken into con-sideration in view of all the circumstances found here, the undersigned is convinced andfinds that Taussig did not make the specific statements attributed to him by Ricketts. In thecircumstances,the undersigned will recommend that this allegation in the complaint bedismissed in its entirety.Having so found the undersigned deems it unnecessary to resolvethe second question posed by the testimony of Ricketts as to whether or not the alleged 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterrogation of Ricketts by Taussig constituted interference,restraint,and coercion withinthe meaning of Section 8 (a) (1) of the Act.Now as to the second amendment to the complaint made at the hearing herein to the effectthat the Respondent by and through one John Abrahams offered a promise of benefit to theemployees if they would not engage in Union and concerted activity,with the intent to causecertain employees to keep the Union out.Insupport of this allegation the General Counsel offered the testimony of Ralph Ardoin.According to Ardoin, Abrahams was talking to a group of employees on or about January 2or 3, 1953, about a present they had given him for Christmas. At the time Abrahams was in ajovial and happy mood and was around thanking the boys for their gift and thoughtfulness inremembering him.While he was in such a mood Ardoin asked him about a a pay raise.Abrahams said he "couldn't do anything at the moment because his hands were tied," butthat "after this mess is-all over with like I promised you, we will see what we can do " Whenqueried by Ardoin as to what he meant by the "mess" Abrahams said". . there was goingto be another election coming up pretty soon."In explanation of what Abrahams meant by the "mess," and the statements made by him inthe January 1953 conversation in reference to certain statements made at the time he assumedthe duties of service manager in March 1952, Ardoin testified to the effect that when Abrahamstook over the department he made a little speech to the employees, the gist of which was asfollows:Q.Did you have a conversation before January 2 or January or January 3, 1953,inwhichMr.Abrahams made some sort of commitment or promise or statement astowhat he would do after he became service manager, or after he was service managerfor a period of time?A No, _ no more than he told us a day or two after he became service manager.Q.That is the one I am asking about. Can you tell what he said to you on that occasionand how the conversation started?A.He told us he was glad he had been called upon to be the service manager and hewas going to try his best to work with us boys and try to clear this mess we had upQ.Did he say anything about what change would be made?A.No, he didn't make no particular promises or nothing.Q.Did he mention anything about within a period of time after he became servicemanager?MR. STOCKWELL- I object to telling the witness what to say.TRIAL EXAMINER SHAW: It is obvious he is trying to refresh his recollection. Irealize it is leading but sometimes it appears,that cannot be helped I will not permitmuch of it but I will permit a little latitude. Go ahead. The objection is overruled Hereally hasn't got into it yet.Q. (By Mr. Hutcheson) What was the extent of his conversation on that occasionDid he make any reference to any changes that would be made in the department as aresult of his being there as service manager?A.No, sir, he didn't.Q.There was no conversation along that line?A.That is as far as he went. He told us what he had been called upon to do. That wasthe extent of it.In explanation of his interpretation of what Abrahams meant by the "mess," Ardon furthertestified that "well, we had been having trouble with getting the Union to come in. We hadbeen having a lot of trouble with the company. Everybody was all upset about it. That is whathe was referring to, by clearing up that mess."On cross-examination Ardon admitted in substance that there had been a lot of confusionand dissatisfaction not only among the employees but topmanagementas well before Abrahamstook over the management of the service department One of the causes of the trouble wasmismanagement of the department by the previousmanagerAn excerpt from Ardon's testi-mony on cross-examination in this regard is, in the considered opinion of the undersigned,of sufficient importance to be inserted herein. Consequently it follows belowQ.BeforeMr Abrahams was service manager, hadn't there been considerabletrouble in the operation of the department9A.Yes, sirQ.That had nothing to do with the union, did it? ED TAUSSIG, INC.47 9A.No, it didn't have anything with that.Q. In other words, there was a lot of complications in the operation of the servicedepartment with which the previous manager had to do. Isn't that correct?A.Yes, sir, I suppose you could put it that way.Q. So, actually, when you talked about the mess up there, that was what Mr. Abrahamswas referring to?A.Yes, sir.Q He didn't say anythingat all atthatmeeting about union or nonunion,did he?A. I don't recall if he did or notQ.You just a few momentsago made apointblank statement that he did say somethingabout the union, didn't you?A. I don't think he said anything about the union. He just said, "a mess."Q You know that when he spoke of "the mess," he meant the mess that Mr. Landryleft up there in the operation of the department, don't you.A No, I don't think he was referring to that part of itQ You know there was a mess by virtue of the previous manager?A. I would like for you to repeat that.Q. I think you have already answered the question. You said you did know there wasa messup there by virtue ofthe managementof Mt. Landry, didn't you?A Yes, sir.Q. So, when he referredto "a mess," you didn't know what mess he wasreferringto, did you9AWell, he must have been referring to both of them, sir.Q How do you know that? He didn't say anything about union or non-union, you say?A.No, he didn'tQ.You are just drawing your own conclusion, aren't you? Isn't that right?A. I guess so.Q. So, if Mr Abrahams referred to this conversation he had with you all when hefirsttook over in January of 1953, he was talking about more efficient operation ofthe service department, wasn't he? Isn't that what he said he wanted to do?A.Yes, I seem to recall that.Q.You want to be fair about this thing, don't you, Mr. Ardoin?A. I sure do.Ardoin further testified that it was his opinion that by "the mess" he felt that Abrahamshad reference to the UnionAbrahams admitted that he had a conversation with Ardoin and other employees as wellshortly after Christmas 1952. This version of the affair was as follows:Q..Mr Abrahams, to clarify the record, Mr. Ardom testified that on January 2ndor 3rd of 1953 that you had a conversation with him and thanked him for the Christmaspresent and told him another election was coming up pretty soon, and in substance thatyou wanted him to stay with you, and you promised him that he would get the things youstated he would have at the meeting that you had right after you took over as servicemanager, or words to that effect. Did you have such a conversation with Mr. Adroin9A. I had a conversation with him, but not in words to those effects.Q.What was the conversation you had with him at that time?A. I was upstairs and thanking the boys for their Christmas present.Theygave meaChristmas present and I appreciated it and I went around and thanked each one ofthem individually for it. At that time he brought up the subject about a raise. I toldhim, I said, "Well, Ralph, my hands are tied at this time. I am not in a position togive you a raise or do anything. There is an election on and if I give you a raise itmay look like I am trying to influence you one way or another." I said, "I cannot doanything right now." I said, "When this is all over with, we will do the right thingwith you regardless of which way the election goes." That is as nearly as I can re-member what the conversation wasQ.Did you ever tell anyone--Mr. Reporter, strike that that is allThough cross-examinedmost vigorously Abrahams' testimony as regards the aboveconversation was not shaken in any material respect. 480DECISIONSOF NATIONAL LABOR RELATIONS BOARDConclusionIn the final analysis there is little variance in the testimony of Ardoin and Abrahams asregards what transpired and was said by Abrahams when he talked to the employees earlyin January 1953. Moreover, there is little conflict in the record over the fact that throughoutthe period that the question concerning representation was pending there was considerableconversation among the employees and Abrahams as regards the Union The undenied anduncontradicted testimony of Abrahams shows that employees on occasion came to him andasked for his opinion as regards the Union and in particular as regards the tenure of theiremployment if the Union was successful in the elections that were to follow. Nowhere in therecord is there any substantial evidence that Abrahams made disparaging remarks con-cerning the Union, or that he at any time made promises of benefits to the employees eitherindividually or in a group to the effect that if they abandoned their organizational efforts onbehalf of the Union they would be rewarded by wage increases, more favorable workingconditions,or other benefits by the Respondent. The same is true as regards threats ofreprisal if they refused to abandon their efforts on behalf of the Union Moreover, the recordisbarrenofany substantial evidence that other members of the Respondent's man-agerialstaffengaged in such conduct during this period or at any other time. Onthe other hand, there is substantial evidence in the record to the effect that at the timeAbrahams took over the management of the service department there was dissatisfactionand unrest in the department as a result of past mismanagement. It is in the light of thisbackground that the General Counsel urges that a finding be made to the effect that Abrahams'statement to the effect that working conditions for the employees would be improved as soonas this "mess" is cleaned up, was a promise of benefits to the employees if they abandonedthe rights guaranteed them in Section 7 of the Act and repudiated the Union. After carefulreflection the undersigned must reject this contention of the General Counsel. His reasoningin this regard is premised on several factors. To begin with Ardoin himself conceded thatthe reference to the "mess" was subject to two interpretations. (1) That it referred to theUnion organization campaign among the employees, and (2) that it also concerned the mana-gerial problem that admittedly had been and still was at the time Abrahams made the remarksconcerning the "mess" a cause of serious concern to employees and management alike.Again, and most persuasive to the undersigned, is the obvious and undisputed fact that ifAbrahams' remark had the effect that the General Counsel now insists it did have on the em-ployees under his supervision, then "why in the world" did not the Union herein bring thematter to the attention of the Regional Director either before the first election was held inJune 1952, since the remarks were made in March 1952, or certainly before the runoff elec-tion in January 1953? Surely the Union had knowledge of Abrahams' alleged remarks sincetPey were made to all of the employees in the service department, the very group which theUnion contended in its petition constituted the unit claimed appropriate, and in which itclaimed to represent a substantial number thereof. It is inconceivable that some of theUnion adherents in the group would not have been sufficiently impressed with Abrahams'remarks (if they were of such a serious nature as the General Counsel now contends, approx-imately 1 year and 5 months after they were made)and reported their portent to responsibleofficialsof the petitioning union. Hence it follows that since the Board itself has inferredand found time and again that similar remarks in settings such as found herein are, whenconsidered in the light of all the surrounding circumstances, calculated to have created suchan atmosphere of uncertainty and fear among the employees that it tends to restrain them inthe exercise of the rights guaranteed them in Section 7 of the Act, then by the same processof reasoning it is likewise reasonable to infer from the facts found herein that they did nothave such an effect at all. The undersigned, using the same criterion, here finds thatAbrahams' remarks to either Ardoin or the employees as a group were of such a nature thatin all the circumstances they could not have had and did not have a coercive or restrainingeffecton the employees,and consequently were, in their setting of a privileged nature,innocuous and meaningless in law Consequently he finds that they were not violative of theAct, and will recommend hereinafter that this allegation in the complaint be likewise dis-missed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, Ed Taussig, Inc., set forth in section III,above, occurringin connection with the operations of the said Respondent in section I, above,have a close, ED TAUSSIG,INC.48 1intimate, and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent, Ed Taussig, Inc., engaged in certain unfair labor practices,the Trial Examiner will recommend that it cease and desist therefrom and take affirmativeaction to effectuate the policies of the Act.Ithas been found that the said Respondent has interfered with, sponsored, and dominatedthe formation and administration of the Committee and has assisted and contributed supportthereto.The effect and consequences of the Respondent's interference with, domination,and support of the Committee, as well as its continued recognition of it as the bargainingrepresentative of its employees, constitute a continuing obstacle to the free exercise by itsemployees of their right to self-organization and to bargain collectively through repre-sentatives of their own choosing Because of the Respondent's illegal conduct with regard totheCommittee, the Committee is incapable of serving the Respondent's employees as agenuine collective-bargaining agency.Accordingly, the Trial Examiner will recommendthat the Respondent withdraw all recognition from the Committee as the representative ofany of its employees for the purpose of dealing with it concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of employment, and completelydisestablish the Committee as such representative.Since it appears that the Respondent's illegal conduct of interference, restraint, andcoercion stems from its conduct in dominating, interfering with, and supporting the formationand administration of the Committee, it will be recommended only that the Respondent ceaseand desist from engaging in like or related conduct of interference with the representationof its employees through a labor organization of their own choosing.6Upon the basis of the foregoing fuidings of fact and upon the entire record in the case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Association of Machinists, AFL, and Employee-Management Committee,Ed Taussig, Inc., are labor organizations within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and administration of Employee-Management Committee, Ed Taussig, Inc., the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (2) of the Act.3.By interfering with, restraining, and coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act, the said Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a( (1) of the Act4The aforesaid unfair labor practices affect commerce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication ]6Braswell Motor Freight Lines,101 NLRB 1151.APPENDIX AEMPLOYEE - MANAGEMENT COMMITTEEED TAUSSIG, INC.INTRODUCTION'In order to foster better relationship between the Employees and Manage-ment of Ed Taussig, Inc.,ithas been recommended by the Department Heads of this firmthat an Employee-Management Committee be set up, and function with the purpose in mindto have better working conditions as well as better working relationship among all the em-ployees of our firm, and create and foster a better type of understanding among all of us.Itwas the recommendation of the Department Heads that the following Departments haveone (1)person, other than a Department Head or Supervisor,elected by his fellow employees339676 0 - 55 - 32 482DECISIONSOF NATIONALLABOR RELATIONS BOARDinhisDepartment; and, that person represent his Department for a period of four (4) oreight (8) months, as should be the wishes of the Committee.COMMITTEE MEMBERS: Itwas the desire of the group to have each and every Departmentrepresented,and thus it was agreed upon to have the following categories assigned:1.Service Department1Member2.Parts Department1Member3.Service Station1Member4.Sales Department(both New and Used)1 Member5.Office1Member(all clerical help)ELECTION:An election will be held on January 28, 1953,according to the following schedule;and each department will elect one (1)person for their representative to the Committee.However,the people receiving the three (3) highest number of votes in the secret ballot willserve in the capacity as Committee Members for the coming year.The ballots will be castin the various departments as follows:1.Service Department8:00 to 9:30 AM2.Parts Department9:30 to 11:00 AM3.Service Station11:00 AM TO 12:30 PM4.Sales Department1:00 to 2:30 PM5.Office2:30 to 4:00 PMAn election will be held subsequently each year thereafter or oftener if necessary to filla vacancy in any department.Itwould be desirable to have each term for a four(4) monthsperiod. However, in order not to have all new members coming into the office at one time,itwould possibly be deemed best at the end of the first term of office to have those five (5)members serving on the Committee elect two (2) of their group to remain for an additionalfour (4) months to serve on the new committee taking office, and the three (3) remainingmembers would be replaced by the person receiving the second highest votes in his de-partment for the next four (4) months. In this manner it will be a rotating committee ofthree (3) new members, and two (2) old members on each committee after the first four (4)months. The two (2) members who are elected for an additional four (4) months term bythe Committee Members would not be eligible for the next election in that department; thus,the representatives on the Committee would be spread over a larger group of employees.MEETINGS AND PROCEDURES: The Committee would be responsible to meet with manage-ment representatives--Messrs. Ed Taussig and Garland Mahaffey--at least once each month,even though there are no problems to be presented at the meeting.Itwould also be desirable for the committee to meet as many times as they wish amongthemselves, and should they request a "call" meeting with Management, this also would bein order at any time.For an employee to air a grievance, either personal or within his department, the suggestedprocedurewould be for that employee to contact his Department Head first, if possible,and then if the grievance is not adjusted within a period of time, discuss the matter with therepresentative of the employee - Management Committee in his Department, and he in turnwill take the matter up, separately or jointly, with the Employee Committee. In this mannereach Department Head will thus be informed as to the grievances or misunderstandings inhisDepartment, and thereby will have a chance to remedy immediately any difficultiesarising.If the Employee Committee either cannot arrange a satisfactory settlement of the matter,then they should decide to refer it to the combined Employee - Management Committee.CONCLUSIONS: This procedure is simply a suggested initial plan and can be altered orchanged as the combined Committee may decide from time to time.Any suggestions by employees are welcomed and full consideration will be given them atall times.The Management THE GREAT ATLANTIC & PACIFIC TEA COMPANYAPPENDIX BNOTICE TO ALL EMPLOYEES483Pursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE HEREBY disestablish Employee-Management Committee, Ed Taussig, Inc., asthe representative of any of our employees for the purpose of dealing with us concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or other conditionsof employment, and we will not recognize it or any successor thereto for any of the abovepurposes.WE WILL NOT dominate or interfere with the formation or administration of anylabor organization or contribute financial support to it.WE WILL NOT otherwise interfere with the representation of our employees througha labor organization of their own choosing.ED TAUSSIG, INC.,Employer.Dated................By.............................................,.................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.THE GREAT ATLANTIC & PACIFIC TEA COMPANYandLOCAL 600, AMALGAMATED MEAT CUTTERS ANDBUTCHER WORKMEN OF NORTH AMERICA, AFL. CaseNo. 10-CA-1687. April 23, 1954DECISION AND ORDEROn October 14, 1953, Trial Examiner Horace A. Ruckelissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in and wasengagingin certain unfair labor practices and recommending that itcease and desist therefrom and take certa;n affirmative action,as set forth in the copy of the Intermediate Report attachedhereto. Thereafter, the Respondent filed exceptions to the In-termediate Report and a supporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicialerror wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the case, and hereby adopts the TrialExaminer's- findings, conclusions, and recommendations. 1'In his Intermediate Report, the Trial Examiner incorrectly found that Walker had signedher Union applicationcard during the first part of January 1953. The report is hereby correctedto show that Walker signed her card on December 26, 1952.108 NLRB No. 84.